George C. Karcher Chief of Police Casselberry
QUESTION:
When a complaint review board is convened in accordance with s.112.532. (2), F. S., relative to a departmental disciplinary action, does such board come under the purview of s. 286.011, F. S., and, therefore, must its meetings be open to the public?
SUMMARY:
Police complaint review boards convened pursuant to the Law Enforcement Officers' Rights Law, part VI of Ch. 112, F. S., are within the purview of and subject to the provisions of the Sunshine Law, s. 286.011, F. S., and all of their meetings and proceedings must be open to the public at all times.
Your question is answered in the affirmative.
The Government in the Sunshine Law, s. 286.011, F. S., has been said to be applicable to all meetings of any board or commission of the state or of any county or political subdivision over which the Legislature exercises dominion and control. Times Publishing Co. v. Williams, 222 So.2d 470 (2 D.C.A. Fla., 1969); City of Miami Beach v. Berns, 245 So.2d 38 (Fla. 1971). An investigative hearing or proceeding by a public body is within the scope of the law so long as the members of the board discuss any matters on which foreseeable action may be taken by the board. Attorney General Opinion 074-84.
In AGO 075-41 this office concluded that an investigation of the police department by the mayor or outside parties pursuant to authority delegated by the city council was subject to the Sunshine Law. Accord: State of Florida ex rel. Ross and Shevin v. Cagnina, Case No. 75-2034 (Cir.Ct. Manatee County, 1976), aff'd, 330 So.2d 24 (2 D.C.A. Fla., 1976), finding that an investigation conducted by a group of citizens appointed by a town council and made special deputies by the mayor in order to secretly investigate and take testimony concerning charges of misconduct against the town police chief was subject to s. 286.011, F. S., and ordering the transcripts of private meetings conducted by the citizens' committee released to the public. This office has previously stated in informal opinions that the Sunshine Law is applicable to complaint review boards established pursuant to part VI, Ch. 112, F. S. E.g., Informal Opinion to Mr. Ben Bolar, January 23, 1975. There have been no legislative amendments to s.112.532, F. S., since the issuance of such informal opinions.
Section 112.532(2), F. S., which legislatively provides for and specifies the composition of `complaint review boards' does not except or exempt the meetings or proceedings of such boards from the requirements of the Sunshine Law. Compare ss. 106.25(5),112.324(1), 228.093(3)(c), 447.205(10), and 447.605(1), F. S., creating statutory exceptions to or exemptions from s. 286.011, F. S.
In the absence of such a statutory exemption, police complaint review boards convened pursuant to the Law Enforcement Officers' Rights Law, part VI, of Ch. 112, F. S., are within the purview of and required to comply with the provisions of s. 286.011, F. S.
Prepared by: Sharyn L. Smith, Assistant Attorney General